Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 20, 1975, which affirmed the decision of a referee sustaining the initial determinations of the Industrial Commissioner (1) disqualifying claimant from receiving benefits effective August 24, 1974 because he voluntarily left his employment without good cause and (2) holding that claimant willfully made r false statement to obtain benefits by reason of which a forfeiture of four effective days was imposed as a penalty in reduction of his future benefit rights. There is substantial evidence in this record to support the board’s finding that claimant left his employment for the purpose of reestablishing his residence in another area of the State. As to the board’s finding that the claimant made a willful misrepresentation when he stated that he was no longer working because business was slow, the board properly imposed a forfeiture (Labor Law, § 594). Willful misrepresentation is a question of fact and the board’s decision, supported by substantial evidence, should not be disturbed (Matter of Kansky [Catherwood] 27 AD2d 887). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Main, Larkin and Reynolds, JJ., concur.